Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claims 7 and 8 are specifically a listing of the parts of the stud finder with no structure connecting the parts or any relative location of the parts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (2005/0138826).
The device as claimed is disclosed by Hsieh et al with a front housing portion F; a rear housing portion B; an actuator handle A; a pin H; and a pin return spring G.
With respect to claim 9 Hsieh et al discloses the front housing portion and the rear housing portion together form a protruding portion F with an opening, wherein the opening is configured to allow the pin to extend through the opening, and wherein the protruding portion is configured to fit into a hole in a template (broadly speaking the size of the protrusion F is configured to fit into an opening of a template that is sized to fit the protrusion).
With respect to claim 10 Hsieh et al discloses the pin further comprises a head (see figure 12) configured to anchor the pin within a portion of the stud finder selected from the group consisting of the front and rear housing portions and the actuator handle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (8,312,634) in view of Hsieh et al (2005/0138826).
The template as claimed is disclosed by Forsyth with a template, configured to align with a corner of a window frame (figure 5), having a plurality of evenly spaced holes 19.
The stud finder as claimed is disclosed by Hsieh et al with a housing E, a handle A, and a pin H.  It has long been known to mount heavy items, such as curtains, to studs for a more secure mounting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two known devices together to locate the studs with Hsieh et al at uniform locations using the template of Forsyth.
With respect to claim 2 the combination of Forsyth and Hsieh et al together disclose the template (Forsyth) further comprises measurement markings 17 identifying the plurality of evenly spaced holes in rows and columns.
With respect to claim 4 the combination of Forsyth and Hsieh et al together disclose a method of determining a location for a curtain bracket, comprising: providing a stud finder and template; positioning the template against a corner of a window frame (figure 5 of Forsyth); positioning the stud finder against a hole in the template (to locate the stud in the wall in the normal operation of Hsieh et al); and depressing the handle (normal operation of Hsieh et al).
With respect to claim 5 the combination of Forsyth and Hsieh et al together disclose the method further comprises moving the stud finder to an adjacent hole and depressing the handle again until the handle does not depress fully, indicating a stud is present (normal operation of Hsieh et al to find a stud along with the normal operation of Forsyth when a stud is desired).
With respect to claim 6 the combination of Forsyth and Hsieh et al together disclose the method further comprises reversing the template and positioning the template against an opposing corner of the window frame (normal operation of Forsyth).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (8,312,634) in view of Hsieh et al (2005/0138826) as applied to claims 1, 2, and 4-6 above, and further in view of Calleros (2009/0313841).
The device as claimed is disclosed by the combination of Forsyth in view of Hsieh et al as stated in the rejection recited above for claims 1, 2, and 4-6 along with Forsyth disclosing an L-shaped cutout at one corner, but lack the template is characterized by a rounded-corner square shape.
Calleros teaches the old and well known advantage of rounding off the corners of templates to eliminate the sharp edges of the template for safety reasons.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round off the corners of the template of Forsyth as taught by Calleros to eliminate the sharp edges of the template for safety reasons.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855